Case 18-33923-thf       Doc 22     Filed 04/01/19    Entered 04/01/19 09:09:51          Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                                       FOR THE
                            WESTERN DISTRICT OF KENTUCKY

IN RE:                                 )
                                       )                     CHAPTER 13
       TORU P. MAY                     )                     Case No: 18-33923
                         Debtor        )
________________________________________)

                                SCHEDULE OF ALLOWED CLAIMS

       Debtor, Toru P. May, by counsel, states the following claim has been duly proven, and
should be allowed as unsecured and paid at 100% of claim in accordance with the Order of
Confirmation:

#1       Santander Consumer USA                                     $ 199.49
         PO Box 560284
         Dallas, TX 75356

#3       Wells Fargo Bank, N.A.                                     $ 277.50
         d/b/a Wells Fargo Auto
         PO Box 13000
         Raleigh, NC 27605


         Dated: April 1, 2019               /s/     Fred R. Simon_________________
                                                      Fred R. Simon
                                                      500 W. Jefferson St, Suite 2210
                                                      Louisville, KY 40202
                                                      (502) 581-1630
                                                      Attorney for Debtor
